Name: Commission Regulation (EEC) No 2916/77 of 28 December 1977 amending for the third time Regulation (EEC) No 2047/75 on special detailed rules for the application of the system of import licences in respect of products of the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 77 Official Journal of the European Communities No L 340/35 COMMISSION REGULATION (EEC) No 2916/77 of 28 December 1977 amending for the third time Regulation (EEC) No 2047/75 on special detailed rules for the application of the system of import licences in respect of products of the wine sector amending Regulation (EEC) No 816/70 laying down additional provisions for the common organization of the market in wine (5 ) introduced as from 1 January 1978 certain amendments to the Common Customs Tariff and to the system of import licences ; whereas it is necessary to amend Regulation (EEC) No 2047/75 to take account of these amendments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 8 (3) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2047/75 of 25 July 1975 on special detailed rules for the application of the system of import licences in respect of products of the wine sector (3 ), as last amended by Regulation (EEC) No 628 /77 (4 ), lays down the amount of the security for products subject to the system of import licences ; whereas Council Regulation (EEC) No 1160 /76 of 17 May 1976 HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 2047/75 is hereby amended to read as follows : 'Article 4 The amount of the security shall be as shown in the following table : CCT heading No Description Amount of security (per net weight or volume) 20.07 Fruit juices ( including grape must) or vegetable juices , whether or not containing added sugar, but unfer ­ mented , and not containing spirit : A I Of a specific gravity exceeding 1-33 at 15 °C : Grape juice (including grape must) 2 00 u.a ./ 1 00 kg B I a ) 1 Of a specific gravity not exceeding 1-33 at 15 °C : Grape, apple and pear juice (including grape must) ; mixtures of apple and pear juice : Of a value exceeding 18 u.a . per 100 kg net weight : Grape juice ( including grape must ) : aa ) Concentrated 3Ã 0 u.a ./ 1 00 kg bb) Olher 2-00 u.a ./ 1 00 kg b) 1 Of a value not exceeding 18 u.a . per 100 kg net weight : Grape juice (including grape must) : aa ) Concentrated 3 00 u.a ./ 1 00 kg bb) Other 2-00 u.a ./ 1 00 kg (') OJ No L 99 , 5 . 5 . 1970 , p. 1 . ( 2 ) OJ No L 303 , 28 . 11 . 1977 , p. 1 . ( 3 ) OJ No L 213 , 1 1 . 8 . 1975 , p. 27 . (4 ) OJ No L 78 , 26 . 3 . 1977 , p. 9 . ( 5 ) OJ No L 135 , 24 . 5 . 1976 , p. 1 . No L 340/36 Official Journal of the European Communities 29 . 12. 77 CCT heading No Description Amount of security (per net weight or volume) 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 2 00 u.a./hl 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol (mistel enclosed) A Sparkling wine 6 00 u.a./hl B Wine in bottles with "mushroom" stoppers held in place by ties or fastenings and wine otherwise put up with an excess pressure of not less than one atmos ­ phere but less than three atmospheres , measured at a temperature of 20 0 C 6Ã 0 u.a./hl C Other : I II III IV V Of an actual alcoholic strength not exceeding 13 ° Of an actual alcoholic strength exceeding 13 ° but not exceeding 15 ° Of an actual alcoholic strength exceeding 15 ° but not exceeding 18 ° Of an actual alcoholic strength exceeding 18 ° but not exceeding 22 ° Of an actual alcoholic strength exceeding 22 ° 2 00 u.a./hl 2-50 u.a./hl 3 00 u.a./hl 3-50 u.a./hl 400 u.a./hl Additional Note 4 (b) to Chapter 22 Wine fortified for distillation 2-50 u.a./hl Additional Note 4 (c) to Chapter 22 Liqueur wine 7-50 u.a./hf Article 2 This Regulation shall enter into force on 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1977. For the Commission Finn GUNDELACH Vice-President